DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show an apparatus a sealing device to be used in a bearing mechanism having the details, as set forth in claims that include elements such as a metal core that is configured to be attached to a stationary member of the bearing mechanism; an annular slinger that is configured to be attached to a rotary member of the bearing mechanism and to be rotated together with the rotary member; a seal member that is attached to the metal core and comprises a contact including a part that is in contact with the slinger; and a discharge body that comprises an annular base that has discharge holes that are separated from each other in a circumferential direction, an attachment that is continuous with the base and attached to the slinger, and fins that protrude from the base and are positioned separated from each other in the circumferential direction, the discharge body being configured to be rotated together with the slinger, wherein a space surrounded by the slinger and the seal member is a communication space that is configured to communicate with an external space of the bearing mechanism via an opening, wherein at least the fins of the discharge body are positioned in the communication space, and wherein, when the rotary member rotates, an inflow flowed into the communication space is moved by the fins toward the external space.  Relevant references, such as Sierra et al. (WO2012/171719) disclose a sealing device (as seen in Figs. 3, 9a-b, and 12a-b) to be used in a bearing mechanism (as seen in Figs. 9a-b, 12a-b, etc. it is capable of this intended use in the preamble), the sealing device comprising a core (i.e. the reinforcing element of the lip seal) that is configured to be attached to a stationary member of the bearing mechanism (as seen in Figs. it is configured to be attached to elements such as 21 by virtue of its shape, and 21 is disclosed as the outer stationary ring of a bearing); an annular slinger (15, 75, 115, 123, 135, 145) that is configured to be attached to a rotary member of the bearing mechanism and to be rotated together with the rotary member (as seen in Figs. 3m 9a-b, 12a-b it is configured to do such by virtue of its shape); a seal member (13/14, 70, and 113) that is attached to the metal core (as seen in Figs. 3, 9a-b, 12a-b) and comprises a contact (i.e. lip 13, 14, 114, etc.) including a part that is in contact with the slinger (i.e. the respective lip); and a discharge body (i.e. the body of the slinger) that comprises an annular base (i.e. the portion of the slinger with the holes) that has discharge holes (76, 116, 126, 136, 146) that are separated from each other in a circumferential direction (as seen in Figs. 8, 13-15), an attachment (i.e. the portion that attached to the shaft/rotary element) that is continuous with the base (as seen in Figs. 9a-b and 12a-b, etc.), and fins (70, the spaced between holes 116, 124, 134, or 144) that protrude from the base (as seen in Figs. 9a-b, 12a-b, and 13-15) and are positioned separated from each other in the circumferential direction (as seen in Figs. 9a-b, 12a-b, and 13-15), the discharge body being configured to be rotated (i.e. as it is part of the rotary element/slinger), wherein a space surrounded by the slinger and the seal member is a communication space that is configured to communicate with an external space of the bearing mechanism via an opening (i.e. the space radially between the slinger and the seal member), wherein at least the fins of the discharge body are positioned in the communication space (as seen in Figs. 9a-b, 12a-b, and as would be seen in Figs. 13-15 when such slingers are installed), and wherein, when the rotary member rotates, an inflow flowed into the communication space is moved by the fins toward the external space (i.e. depending on the direction of rotation and relative pressured the sealing device is used between at least some amount of such could occur, which is all that this intended use limitation requires), but fail to disclose that the core is metal, that the discharge body is attached to the slinger and configured to rotate with the slinger (i.e. as the slinger is the discharge body and this limitation requires that they be separate elements/different parts). Though it would have been obvious to have made the core out of metal based on the prior art of record no prior art discloses the other claimed elements of claim 1. Other references (e.g. see US 2011/0006485, etc.) disclose various other having fins or other pumping, but at least fail to disclose that the fins are on a discharge body that is attached to a slinger and configured to rotate with a slinger, with the slinger being in contact with a seal member (i.e. the seal lip).
Based on the prior art of record it would not have been considered obvious, at the time of filing, to have modified any of the cited prior art to arrive at the invention as claimed absent using applicant’s own disclosure as a guide and involving impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675